[Cite as Carter v. Gerbec, 2016-Ohio-4666.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

GERALDINE M. CARTER, et al.                           C.A. No.       27712

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
SUSAN GERBEC, et al.                                  COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellee                                      CASE No.   CV 2012 12 6845

                                 DECISION AND JOURNAL ENTRY

Dated: June 29, 2016



        WHITMORE, Judge.

        {¶1}     Appellants, Geraldine Carter and Geraldine Carter, LLC (collectively, “Carter”),

appeal from the trial court’s grant of summary judgment to Appellee, Coldwell Banker Hunter

Realty (“CBH Realty”). We affirm.

                                                  I

        {¶2}     Carter fell ill in 2008 and required assistance with rental properties she owned in

the Akron, Ohio area. Carter entered into property management agreements in April, 2008 with

S&C Property Management Service, LLC (“S&C”), a property management business owned by

Susan Gerbec. Under the agreements, S&C agreed to act as the exclusive agent to rent, lease,

operate, control, and manage Carter’s rental properties.

        {¶3}     In addition to running S&C and managing Carter’s properties, Gerbec sold real

estate as a licensed agent with CBH Realty. Prior to joining CBH Realty, and prior to entering

into the property management agreements with Carter, Gerbec was a real estate agent with
                                                  2


Kelley Realty. Mark Kelley was the principal at Kelley Realty and held the agency’s broker’s

license.1 At Kelley Realty, Gerbec sold real estate and managed property on behalf of third party

owners.

          {¶4}   Kelley Realty merged with CBH Realty in late 2007.            Kelley and Gerbec

transferred their real estate licenses to CBH Realty. They moved their real estate sales practice to

the CBH Realty Portage Lakes office. Kelley became the licensed broker at that CBH Realty

office. Gerbec moved her property management business to the same office building. The

building was owned by Barry Shaffer, a CBH Realty real estate sales agent and manager of the

Portage Lakes office. Gerbec’s property management business was located in a suite separate

from the CBH Realty office and had a separate entrance.

          {¶5}   At or close to the time of the merger with CBH Realty, Gerbec purchased Kelley

Realty’s property management business. Kelley kept his former property management files in

his office at CBH Realty, and Gerbec would access them in Kelley’s office as needed. Kelley

referred Carter to Gerbec for property management services after Carter contacted him. Other

CBH Realty agents referred property management business to Gerbec.

          {¶6}   Gerbec signed an agreement with CBH Realty that specifically prohibited her

from conducting property management activities on behalf and in the name of CBH Realty. The

agreement specified that “[p]roperty management [could] not be done by and in the name of

[CBH Realty].” Under the agreement, CBH Realty excluded “property management” from

activities for which it would provide a legal defense to Gerbec in the event of a claim against her.

Shaffer testified by affidavit that Gerbec was prohibited from conducting property management




1
    Ohio law requires a real estate agent to be licensed under a licensed broker. See R.C. 4735.21.
                                                3


activities on behalf of CBH Realty. CBH Realty charged Gerbec a fee to include that she was a

property management specialist in her biographical information on the CBH Realty website.

       {¶7}    Gerbec testified in her deposition that S&C, her property management company,

was not affiliated with CBH Realty in any way. Gerbec testified that she did not execute the

property management agreements with Carter in her capacity as a representative of CBH Realty.

Carter and S&C are the only parties to the contracts for the management of Carter’s rental

properties. CBH Realty is not a party to the agreements. Carter testified that she understood that

the property management agreements were with S&C. Gerbec never represented to Carter that

she was affiliated with CBH Realty or that CBH Realty authorized her to conduct property

management activities on its behalf. Carter testified that she was not aware that Gerbec was

affiliated with CBH Realty.     Carter did not write any checks to CBH Realty or receive any

payments from CBH Realty. She never received any phone calls or written correspondence from

CBH Realty. CBH Realty had no contact or communication with Carter. Moreover, CBH

Realty did not receive any compensation from the property management agreements. CBH

Realty did not charge Gerbec a fee or commission for her property management activities.

       {¶8}    The business relationship between Carter and S&C began to sour in August, 2012.

That month Carter did not receive the usual reporting from Gerbec detailing the month’s

activities. This, combined with a lack of communication from Gerbec, prompted Carter to visit

her rental properties. Carter claims that she was denied access to one of her properties. Soon

after, Carter brought on Lolita Adair, a friend and real estate broker, to help manage the

properties. Around this time Carter allegedly discovered that Gerbec and S&C were in breach of

the property management agreements. Carter fired Gerbec and S&C in October, 2012. This

lawsuit followed.
                                                 4


       {¶9}    Carter brought a complaint against Gerbec, S&C, and CBH Realty, among others.

Carter alleged that the defendants breached the property management agreements, were unjustly

enriched, and also committed various torts, including: (1) fraud; (2) conversion; (3) negligence;

(4) breach of fiduciary duty; (5) negligence per se; and (6) civil conspiracy.

       {¶10} CBH Realty filed a motion for summary judgment. The trial court granted the

motion in March, 2014. Carter settled her claims with the remaining parties during mediation in

April, 2014, but failed to submit a dismissal entry to the trial court. Thus, a final judgment was

not entered, and the case was still pending in the trial court when in November, 2014 Carter filed

a motion to reconsider the grant of summary judgment to CBH Realty. The trial court denied the

motion to reconsider.

       {¶11} Carter now appeals. She raises two assignments of error for our review.

                                                 II.

                                Assignment of Error Number One

       THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT IN
       FAVOR OF APPELLEE, [CBH REALTY].

       {¶12} In Carter’s first assignment of error, Carter argues that the trial court erred when it

granted summary judgment to CBH Realty on the issue of respondeat superior liability. We

disagree.

       {¶13} Appellate review of summary judgment is de novo. Grafton v. Ohio Edison Co.,

77 Ohio St.3d 102, 105 (1996). Summary judgment is appropriate under Civ.R. 56 when: (1)

there is no genuine issue of material fact; (2) the moving party is entitled to judgment as a matter

of law; and (3) viewing the evidence most strongly in favor of the nonmoving party, reasonable

minds can come to but one conclusion and that conclusion is adverse to the nonmoving party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977), citing Civ.R. 56(C).
                                                5


       {¶14} The party seeking summary judgment initially bears the burden of informing the

trial court of the basis for the motion and identifying portions of the record demonstrating an

absence of genuine issues of material fact as to the essential elements of the nonmoving party's

claims. Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). The movant must point to some

evidence in the record of the type listed in Civ.R. 56(C) in support of the motion. Id. at 292-293.

Once this burden is satisfied, the nonmoving party has the burden, as set forth in Civ.R. 56(E), to

offer specific facts showing a genuine issue for trial. Id. at 293. An appellate court reviewing a

grant of summary judgment “’review[s] the same evidentiary materials that were properly before

the trial court at the time it ruled on the summary judgment motion.’” Dunigan v. State Farm

Mut. Auto Ins. Co., 9th Dist. Lorain No. 03CA008283, 2003-Ohio-6454, ¶ 9, quoting Am.

Energy Servs., Inc. v. Lekan, 75 Ohio App.3d 205, 208 (5th Dist.1992).

       {¶15} As an initial matter, we note that Carter appeals only the trial court’s

determination of summary judgment based on respondeat superior liability for Gerbec’s alleged

actions. Carter’s appellate brief and reply brief do not address the award of summary judgment

on the contract or unjust enrichment claims, or on claims that CBH Realty was liable in tort for

its direct actions. We will confine our review accordingly. See State v. Rodriguez, 9th Dist.

Summit No. 26858, 2014-Ohio-911, ¶ 15.

       {¶16} “The respondeat superior doctrine makes an employer or principal vicariously

liable for the torts of its employees or agents.” Auer v. Paliath, 140 Ohio St.3d 276, 2014-Ohio-

3632, ¶ 13, citing Clark v. Southview Hosp. & Family Health Ctr., 68 Ohio St.3d 435, 438

(1994). “It is well-established that in order for an employer to be liable under the doctrine of
                                                   6


respondeat superior, the tort of the employee must be committed within the scope of

employment.” Byrd v. Faber, 57 Ohio St.3d 56, 58 (1991).2

          {¶17} Carter argues that “scope of employment” in this matter is a question of fact and

precluded summary judgment. Carter bases this assertion on the decision of the Supreme Court

of Ohio in Auer, a case that was decided after the trial court awarded summary judgment to CBH

Realty.

          {¶18} In Auer, a purchaser of rental properties filed suit against a real estate sales person

and real estate broker, alleging that the sales person committed fraud in the sale of the properties

to her, and in the management and rehabilitation of those properties. Auer at ¶ 5-7. Specifically,

the purchaser alleged that the sales agent “had fraudulently induced her to purchase the

properties by misrepresenting their worth and their capacity to generate rental income.” Id. at ¶

7. The sales agent paid her broker a 30 percent commission on her earnings from any real estate

transaction. Id. at ¶ 2.

          {¶19} At trial, the purchaser pursued her case against the broker solely on the basis of

respondeat superior liability. Id. at ¶ 8. The jury found that the agent had fraudulently induced

the purchaser to purchase properties, and that the broker was vicariously liable for the fraud. Id.

at ¶ 9.

          {¶20} The broker appealed. Id. at 10. The court of appeals determined that any error in

the form of an allegedly erroneous jury instruction was harmless, because the scope of agency

for a real estate broker was a matter of law that the jury did not need to address. Id., citing Auer

v. Paliath, 2d Dist. Montgomery No. 25158, 2013-Ohio-391, ¶ 46-52.


2
  Although CBH Realty recognizes that the case law applicable in this appeal addresses vicarious
liability in terms of scope of employment, CBH Realty maintains that Gerbec was an
independent contractor and not an employee of CBH Realty.
                                                7


       {¶21} Specifically, the appellate court decided that R.C. 4735.21 already establishes

scope of agency for real estate brokers as a matter of law. Auer, 240 Ohio St.3d 276, 2014-Ohio-

3632 at ¶ 18. R.C. 4735.21 provides that “[n]o real estate salesperson * * * shall collect any

money in connection with any real estate * * * transaction, * ** except in the name of and with

the consent of the licensed real estate broker * * *.” Based on the language of the statute, the

court of appeals concluded:

               Under R.C. 4735.21, a real estate salesperson cannot complete a
               real estate transaction outside of his or her association with a
               licensed real estate broker. As a result, when a real estate
               salesperson acts in the name of a real estate broker in connection
               with the type of real estate transaction for which he or she was
               hired and the broker collects a commission for the transaction, the
               salesperson’s actions in connection with that real estate transaction
               are within the scope of the salesperson’s employment, as a matter
               of law.

Auer, 40 Ohio St.3d 276, 2014-Ohio-3632 at ¶ 19, quoting Auer, 2013-Ohio-391 at ¶ 46. The

court of appeals held that the agent was working within her agency as a matter of law when she

committed her fraud because: (1) the agent worked as a real estate salesperson for the broker; (2)

the agent assisted the purchaser in purchasing properties; and (3) the agent gave the broker

commissions from the sales. Auer, 140 Ohio St.3d 276, 2014-Ohio-3632 at ¶ 19.

       {¶22} The Supreme Court of Ohio reversed the appellate court. In so doing, the Court

rejected a “bright-line rule” that “a broker is always liable as a matter of law for the tortious

conduct of rogue agents whenever the broker receives a portion of the agent’s sales

commission.” Id. at ¶ 20. The Court explained that, because the “scope-of-agency determination

necessarily turns upon a multitude of considerations and fact-specific inquiries that R.C. 4735.21

does not address[,]” the scope of the agent’s employment “’is a question of fact to be decided by
                                                8


the jury.’” Id. at ¶ 20, quoting Osborne v. Lyles, 63 Ohio St.3d 326, 330 (1992), citing Posin v.

A.B.C. Motor Court Hotel, Inc., 45 Ohio St.2d 271 (1976).

       {¶23} Seizing upon the Supreme Court’s determination in Auer that a real estate agent’s

scope of employment under a broker ordinarily is a question of fact, Carter argues that a question

of fact must bar summary judgment here, where CBH Realty held Gerbec’s real estate license.

Contrary to Carter’s argument, Auer does not compel the same result in the case at bar.

       {¶24} Despite the Supreme Court’s determination in Auer that a real estate agent’s scope

of employment cannot be defined by statute and therefore generally remains a jury question, the

Court did not hold that whether a particular action falls within the scope of agency may never be

decided on a motion for summary judgment. Indeed, the Court did not suggest that it intended to

remove the scope of agency question from typical summary judgment practice. In other words,

when a broker moves for summary judgment on a vicarious liability claim on the basis that there

is no evidence that the agent’s tortious conduct was within the scope of the agency relationship,

the motion is still subject to the provisions of Civ.R. 56 and the burden-shifting procedure

outlined in Dresher. Thus, to preclude summary judgment, there must be a fact question

pertaining to the scope of agency that is a “genuine issue [of] material fact” that would prevent

judgment as a matter of law. Temple, 50 Ohio St.2d at 327, citing Civ.R. 56(C). Once a broker

moving for summary judgment on vicarious liability satisfies the initial burden to support the

summary judgment motion with evidence under Civ.R. 56(C), the aggrieved real estate client

must “[offer] specific facts showing that there is a genuine issue for trial.” See Dresher, 75 Ohio

St.3d at 293.

       {¶25} Indeed, the Auer Court’s reliance on its previous decision in Osborne supports a

conclusion that the Court did not intend to alter the typical summary judgment requirements by
                                                 9


declaring a bright-line rule that vicarious liability claims must always go to a jury in the context

of a broker-agent relationship, even when there is no genuine issue of material fact as to the

broker’s vicarious liability. In Osborne, the Supreme Court recognized, as it did in Auer, that

scope of employment generally is a question of fact. Osborne, 63 Ohio St.3d at 330. However,

the Court explained that “scope of employment becomes a question of law” when “reasonable

minds can come to but one conclusion * * * regarding scope of employment.” Id.

       {¶26} Relying on Byrd, another of the Supreme Court’s prior decisions, the Auer Court

specified the type of evidence necessary to establish that a tortious act was committed within the

scope of employment. When (as here) an intentional tort is alleged, a determination that the

conduct was within the scope of employment requires evidence that the employee’s conduct

“’giving rise to the tort’” was “’calculated to facilitate or promote the business for which the

servant was employed * * *.’” Auer, 140 Ohio St.3d 276, 2014-Ohio-3632 at ¶ 22, quoting

Byrd, 57 Ohio St.3d at 58. “[A]n employer is not liable for independent self-serving acts of his

employees which in no way facilitate or promote his business.” Byrd at 59. “[I]f an employee’s

actions are self-serving or have no relationship to the employer’s business, then the conduct is

‘manifestly outside the scope of employment’ * * *.” Theobald v. University of Cincinnati, 111

Ohio St.3d 541, 2006-Ohio-6208, ¶ 28, quoting R.C. 9.86.

       {¶27} Here, CBH Realty presented evidence that Gerbec did not intend for her property

management activities for Carter to “facilitate or promote” CBH Realty’s real estate business.

See Byrd at 59. Gerbec signed an agreement with CBH Realty that she would not perform

property management functions on behalf of, or in the name of, CBH Realty. She testified that

S&C was not affiliated with CBH Realty in any way. Gerbec did not hold herself out to Carter

as a CBH Realty representative. Carter testified that she was not even aware that Gerbec was
                                                 10


affiliated with CBH Realty. Gerbec executed the property management agreements as S&C.

Carter understood that she was entering into agreements with S&C. CBH Realty was not a party

to the agreements. Gerbec testified that she did not execute the agreements as the representative

of CBH Realty.

       {¶28} In contrast to the situation in Auer, there is no countervailing evidence in this case

that would create a genuine issue of material fact that Gerbec “’acted, or believed [herself] to

have acted, at least in part, in [CBH Realty’s] interest.’” See Auer at ¶ 22, quoting Ohio Govt.

Risk Mgt. Plan v. Harrison, 115 Ohio St.3d 241, 2007-Ohio-4948, ¶ 17. It is undisputed that,

unlike the real estate agent in Auer¸ Gerbec did not hold herself out to be an agent of her broker

in any capacity when she entered into the property management agreements or when she engaged

in the alleged tortious activity.3 It is also undisputed that Gerbec, unlike the agent in Auer, did

not pay a commission or royalty to CBH Realty based on her fees as a property manager.

Moreover, none of Carter’s allegations of misconduct demonstrate an intended or actual benefit

to CBH Realty. At the time of summary judgment, Carter’s allegations of misconduct included:

               (a)     “[d]uplicate payments” made to another defendant for work on the
                       property;

               (b)     “[f]abricat[ed] invoices from subcontractors * * * to justify payments
                       inputted into the check register”;

               (c)     “[a]llowing tenants to stay in certain units ‘off the books’”;

               (d)     “[f]orging Dr. Carter’s name on Section 8 documents”; and

3
 It appears that the real estate agent in Auer sold properties to the plaintiff purchaser in the name
of her broker, but also performed services for the purchaser under the auspices of the agent’s
personal property rehabilitation and management companies. The purchaser’s lawsuit alleged,
among other things, that the agent had “fraudulently induced her to purchase the properties”
when acting as a sales agent for her broker. Auer, 140 Ohio St.3d 276, 2014-Ohio-3632 at ¶ 7.
Here, there are no allegations that Gerbec sold Carter properties in Gerbec’s capacity as a sales
agent for and in the name of CBH Realty, or that Gerbec committed tortious conduct in any role
other than as a property manager.
                                                11



               (e)    “[a]ppliances disappearing”.

Carter does not explain how Gerbec’s alleged tortious conduct could reasonably be construed as

benefitting CBH Realty or as anything other than self-serving acts that do not give rise to

vicarious liability. See Auer, 140 Ohio St.3d 276, 2014-Ohio-3632 at ¶ 22; Byrd, 57 Ohio St.3d

at 58-59.

       {¶29} Nonetheless, Carter argues that summary judgment is inappropriate in light of

evidence that Gerbec: (1) had connections to CBH Realty; (2) had her property management

business in the same office as CBH Realty; (3) purchased Kelley’s former property management

business; (4) received property management referrals from CBH Realty, whose broker and

agents knew that she had a property management business; (5) had reasons for not paying a

commission to CBH Realty, and (6) paid for the ability to advertise her property management

expertise on CBH Realty’s website. Carter essentially contends that the cumulative weight of

these facts signifies that there must have been some intended or actual benefit to CBH Realty.

Carter’s argument is untenable because Carter does not articulate what that intended benefit was

or provide evidence that a benefit was in fact conferred upon the broker.

       {¶30} Moreover, the possibility that Gerbec’s property management business was

facilitated by CBH Realty’s referrals and advertisement of Gerbec’s property management

expertise on its website does not show an intent on behalf of Gerbec to benefit CBH Realty. In

this scenario, Gerbec is the beneficiary, not CBH Realty. Therefore, the possibility that Gerbec

benefitted from an association with CBH Realty is not enough to establish a question of fact

regarding CBH Realty’s vicarious liability. See Groob v. KeyBank, 108 Ohio St.3d 348, 2006-

Ohio- 1198, ¶ 58 (it is not enough to establish scope of agency that the agent’s position within

the principal’s business simply aided her in committing the tort”).
                                                 12


       {¶31} Carter’s argument further fails to the extent that she intends to imply that allowing

Gerbec to advertise a property management specialty on CBH Realty’s website must have

facilitated CBH Realty’s business development because it would have appealed to clients of the

CBH Realty real estate sales practice. There is no specific evidence on the record to support

such a contention.4

       {¶32} Carter further argues that a question of fact exists as to Gerbec’s scope of

employment because Ohio law requires that a real estate agent must be supervised by a real

estate broker. See R.C. 4735.21. However, vicarious liability for a real estate broker’s failure to

supervise an agent was expressly rejected by the Auer court. Auer, 140 Ohio St.3d 276, 2014-

Ohio-3632 at ¶ 27. As in Auer, the only claim that Carter asserts on appeal is for vicarious

liability, not supervisory liability. See id. “Vicarious liability by its very terms attaches to the

principal through the agent’s actions, not through the principal’s own actions.” Id., citing Comer

v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, ¶ 20-22. On this basis, the Auer court reasoned

that a broker’s direct conduct in failing to supervise an agent is irrelevant to a vicarious liability

action. Auer at ¶ 27.

       {¶33} Further, the Auer Court specifically rejected that R.C. 4735.21 puts any act in

connection with a real estate transaction within the scope of the agent’s employment simply

because the agent must work under a broker. Id. at 24. “R.C. 4735.21 simply does not reach that

far.” Id. Rather, the salient question for summary judgment purposes is whether the agent

“acted, or believed [herself] to have acted, at least in part, in [her broker’s] interest.” Auer at ¶




4
  There is no evidence on the record that Carter ever saw Gerbec’s biographical information on
the CBH Realty website. Carter testified that she was not aware that Gerbec was associated with
CBH Realty.
                                                 13


22, quoting Harrison, 115 Ohio St.3d 241, 2007-Ohio-4948 at ¶ 17. We have answered that

question in the negative.

       {¶34} We find that, although scope of agency typically is a jury question, the Supreme

Court of Ohio has not carved out an exception to summary judgment practice under Civ.R. 56

exclusively for vicarious liability claims. Indeed, in the real estate context, that a particular act

does not fall within the scope of agency may be decided on summary judgment when reasonable

minds can only conclude that the agent’s actions were self-interested and without any intended or

actual benefit to the broker. See Osborne¸ 63 Ohio St.3d at 330. When none of the specific facts

on record demonstrate that the agent’s actions were intended to or did facilitate or promote the

broker’s business, there is no genuine issue of material fact for a jury to decide. Absent a

genuine issue of material fact, reasonable minds can only conclude that the agent’s actions were

outside of the scope of employment, and that the broker is not vicariously liable for those

actions. An award of summary judgment to the broker is appropriate under these circumstances.

       {¶35} Even when the evidence is viewed in a light most favorable to Carter, none of the

evidence demonstrates that Gerbec and S&C acted, or intended to act, in furtherance or

promotion of CBH Realty’s business. Accordingly, there is no genuine issue of material fact as

to whether Gerbec’s alleged tortious conduct was committed within the scope of Gerbec’s

agency relationship with CBH Realty. Absent a genuine issue of material fact, reasonable minds

can only conclude that CBH Realty is not vicariously liable for the alleged actions of Gerbec and

S&C. Carter’s first assignment of error is overruled on this basis.
                                               14


                                 Assignment of Error Number Two

       THE TRIAL COURT ERRED IN DENYING APPELLANTS’ MOTION TO
       RECONSIDER.

       {¶36} In her second assignment of error, Carter argues that the trial court erred in

denying Carter’s motion for reconsideration of the summary judgment award to CBH Realty.

We disagree.

       {¶37} CBH Realty filed the motion for summary judgment on January 10, 2014, and

Carter opposed that motion. The trial court granted the motion on March 20, 2014. Carter

settled her claims with all of the other defendants during a mediation in April, 2014. However,

Carter failed to submit a dismissal entry to the trial court, and the court did not enter a final

judgment. Thus, claims against parties other than CBH Realty remained outstanding such that

the order granting summary judgment to CBH Realty was not yet a final appealable order when

Carter filed a motion to reconsider on November 20, 2014. See D.I.C.E., Inc. v. State Farm Ins.

Co., 6th Dist. Lucas No. L-11-1006, 2012-Ohio-1563, ¶ 53. Thus, the trial court was within its

discretion to reconsider its decision. Id.

       {¶38} In the trial court, Gerbec opposed the motion for reconsideration on the grounds

that, inter alia, the motion was based on improper evidence under Civ.R. 56(C), including

inadmissible hearsay. The trial court ultimately denied the motion for reconsideration, stating

that Carter “failed to provide any evidence that could be used to reconsider this [m]otion for

[s]ummary [j]udgment.”

       {¶39} When, as here, the trial court decides to reconsider a previous interlocutory order,

the “’appellate court must apply the standard of review applicable to the merits of the motion

being reconsidered.’” Hull v. Astro Shapes, Inc., 7th Dist. Mahoning No. 10 MA 26, 2011-Ohio-

1656, ¶ 28, quoting Klocinski v. American States Ins. Co., 6th Dist. Lucas No. L-03-1353, 2004-
                                                 15


Ohio-6657, ¶ 12. We review a reconsideration of a grant of summary judgment under a de novo

standard of review. See D.I.C.E., Inc. at ¶ 55, citing Dunn v. N. Star Resources, Inc., 8th Dist.

Cuyahoga No. 79455, 2002-Ohio-4570, ¶ 10. In so doing, we do not give any deference to the

trial court decision. Id. Instead, we review the record in a light most favorable to the party

opposing summary judgment to determine whether summary judgment is appropriate.                    Id.

Summary judgment is appropriate under Civ.R. 56 when: (1) there is no genuine issue of

material fact; (2) the moving party is entitled to judgment as a matter of law; and (3) viewing the

evidence most strongly in favor of the nonmoving party, reasonable minds can come to but one

conclusion and that conclusion is adverse to the nonmoving party. Temple, 50 Ohio St.2d at 327,

citing Civ.R. 56(C).

       {¶40} On appeal, Carter contends that the motion for reconsideration is based on new

evidence confirming that CBH Realty directly benefitted from actions taken by Gerbec in

relation to her management of Carter’s properties. Specifically, Carter argues that Gerbec,

working with another CBH Realty agent, used Carter’s federal tax identification number to set

up utilities for CBH Realty listed properties.

       {¶41} In support of the claim that Gerbec fraudulently used Carter’s tax identification

number to benefit CBH Realty, Carter submitted the affidavit of Lolita Adair and electric bills

from Ohio Edison. However, this evidence is not admissible for purposes of summary judgment.

       {¶42} Adair claims in her affidavit that “[a]n Ohio Edison representative confirmed

directly to [her]” that Carter’s tax identification number was used by Gerbec to open accounts for

CBH Realty listed properties. This assertion is not based on Adair’s personal knowledge, but

rather is a statement by an out of court declarant asserted for its truth. As such, it is hearsay. See

Evid.R. 801(C). Hearsay is inadmissible in the summary judgment context, unless an exception
                                                16


to the hearsay rule applies. Guernsey Bank v. Milano Sports Enterprises, L.L.C., 10th Dist.

Franklin No. 07AP-382, 2008-Ohio-2420, ¶ 59.

       {¶43} Further, the Ohio Edison bills are not admissible evidence under Civ.R. 56.

Civ.R. 56(C) sets forth an inclusive list of the materials that may be considered by a court when

determining a motion for summary judgment. That evidence may include depositions, answers

to interrogatories, written admissions, affidavits, transcripts of evidence in the pending case, and

written stipulations of fact. Civ.R. 56(C). “The proper procedure for introducing evidentiary

matter not specifically authorized under Civ.R. 56(C) is to incorporate it by reference in a

properly framed affidavit pursuant to Civ.R. 56(E).”         Skidmore & Assoc. Co., L.P.A. v.

Southerland, 89 Ohio App.3d 177, 179 (9th Dist.1993). Civ.R. 56(E) requires that a document

attached to an affidavit submitted in opposition to summary judgment must be sworn, certified,

or personally authenticated based on personal knowledge. The Ohio Edison bills attached to the

Adair affidavit have not been authenticated in any of these ways. The bills are neither sworn nor

certified. Further, Adair does not attest that she has personal knowledge of the charges in the

bills, or even claim that the bills are genuine, true and accurate copies of any bills she received

on behalf of Carter. Accordingly, the bills were not properly before the trial court on summary

judgment. See Emerson Family Ltd. Partnership v. Emerson Tool, L.L.C., 9th Dist. Summit No.

26200, 2012-Ohio-5647, ¶ 18-21; Civ.R. 56(E).

       {¶44} The only evidence that Carter presented in connection with her motion for

reconsideration that we have not already discussed above did not comply with Civ.R. 56(C) or

Civ.R. 56(E). Because Carter failed to support her motion for reconsideration with proper

evidence, the motion was properly denied. Summary judgment in favor of CBH Realty was
                                                17


appropriate for this reason, and for the reasons discussed above in connection with Carter’s first

assignment of error. On this basis, Carter’s second assignment of error is overruled.

                                                III.

       {¶45} Carter’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       BETH WHITMORE
                                                       FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.
                                          18




APPEARANCES:

DAVID S. NICHOL, Attorney at Law, for Appellant.

TIMOTHY T. BRICK, COLLEEN A. MOUNTCASTLE and MAIA E. JERIN, Attorneys at
Law, for Appellee.